UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           6/29/2021
 Willet Davidson,

                                 Plaintiff,
                                                             1:20-cv-09500 (LGS) (SDA)
                 -against-
                                                             ORDER
 Department of Corrections et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

         The Court has been advised this morning that Great Meadow Correctional Facility (“Great

Meadow”) is unable to accommodate the telephone conference scheduled for tomorrow, June

30, 2021. Accordingly, it is hereby Ordered that the conference is adjourned until Tuesday, July

20, 2021 at 10:00 a.m.

         Defendants’ counsel must: (1) send this Order to the Warden immediately; (2) contact

Great Meadow to arrange the call and determine the telephone number at which Plaintiff will be

reachable at the above time and date; and (3) at the scheduled time, call (888) 278-0296 (or (214)

765-0479) and enter access code 6489745 with Plaintiff on the line.

         The Clerk of Court is respectfully requested to mail a copy of this Order to the pro se

Plaintiff.

SO ORDERED.

Dated:          New York, New York
                June 29, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
